Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/15/2021. Claims 1-28 are pending. 
Response to Arguments
Applicant's arguments filed 11/15 have been fully considered but they are not persuasive. 
Regarding DP rejection
In response: DP remains.

	Regarding 103, references of record do not teach “a first compressed signal having a reduced number of samples compared to the first RF signal"
In response: The meaning of “samples” is not clear and may be included in the claim. The spec does not seem to provide a definition for samples of the compressed signal. Neither does it provide a description of such a comparison. In paragraph [0058]-[0059], the number of bits is said for representation of compressed signals. In this office, the comparison in the above and similar claim limitations is deemed as comparison of the dimensions of compressed with the input or the reconstruction.
Reference Baldi teaches such comparison. For example, with the n/p/n autoencoder, Figure 1, the samples of the input or the recon suction is from Fn and the samples of compressed data are from Gp, where Fn is the space for both the input and reconstruction. The input is greater than compressed data under the condition n > p.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 (similarly, claims 18 and 24), the spec does not seem to provide sufficient description of the amendment “a first compressed signal having a reduced number of samples compared to the first RF signal". The spec seems to use the language “number of bits” to describe the dimension of compressed signals. The relevant paragraphs do not seem to describe such a sample comparison. The paragraphs from the spec that support the amendment may be provided. New matter must be removed. The rest claims are rejected for the same reason.

Claim Objections
(1) Claim 4 is objected to. The “the radio receiver” lacks antecedent basis. It is construed as ‘a’ in the office action.
(2) In claim 1, it is not clear whether “a second compressed signal” is related to “transmitting the first compressed signal over a communications channel”. The absence of a clear relationship leads to multiple possible claim interpretations and thus, renders then scope of the claim ambiguous. Clarification is needed.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Baldi et al. (“Complex-Valued Autoencoders”, Neural Network (preprint), 2014, pages: 35), hereinafter Baldi, in view of Migliori et al. (“Biologically Inspired Radio Signal Feature Extraction with Sparse Denoising Autoencoders, 2016, pages: 12, https://arxiv.org/pdf/1605.05239.pdf), hereinafter Migliori, in view of Zhang et al. (US 2012/0269234), and hereinafter Zhang, further in view of Theis et al. (“Lossy Image Compression with Compressive Autoencoders”, 2017 March, pages: 19, https://arxiv.org/pdf/1703.00395.pdf), hereinafter Theis. 


determining an encoder machine-learning network and a decoder machine-learning network that have been trained to determine compact representations of RF signals (Baldi: e.g., page 3-4, sec 2.1, determining an encoder and a decoder representing input signals with training data);
determining a first RF signal to be compressed (Baldi: e.g., page 4, Fig 1, computing the set of m vectors, x, in F space with B class functions interprets determining a set of data to be compressed);
using the encoder machine-learning network to process the first RF signal to generate a first compressed signal having a reduced number of samples  compared to the first RF signal (Baldi: e.g., page 4, Fig 1 or page 22, Fig 4, computing the F to G space transformation interprets using an encoder machine-learning network to process the m vectors in F and generate a compressed data, where bullet 2, the condition p < n interprets a first compressed signal having a reduced number of samples compared to the first signal);
transmitting the first compressed signal over a communications channel (Baldi: e.g., Fig 1 or 4, transmitting data from the encoder to the decoder);
receiving a second compressed signal that comprises the first compressed signal or an
 signal (Baldi: e.g., page 4, Fig 1 or page 22, Fig 4, the left most autoencoder, having compressed signals from p in Fig 1 or p2 in Fig 4, where p1 comprising p2 or an alteration interprets the second compressed signal having a reduced number of samples compared to the first RF signal); and
using the decoder machine-learning network to process the second compressed signal to generate a second RF signal that represents a reconstruction of the first RF signal, the second RF signal having a higher number of samples than the second compressed signal (Baldi: e.g., page 4, Fig 1, or page 22, Fig 4, computing the G to F space transformation interprets using a decoder machine-learning network to process the second compressed data to generate the corresponding set of target data that represents a reconstruction of the input m vectors, where n > p in Fig 1 or n > p1 in Fig 4 with n being the output of the decoder interprets the second signal having a higher number of samples than the second compressed signal),
wherein at least one of the encoder machine-learning network or the decoder machine learning network is trained based on at least one of (i) a measure of distance between a training RF signal and a reconstruction of the training RF signal, or (ii) a measure of compression in compressing the training RF signal (Baldi: e.g., page 4, EQ (1), training based on the distortion function computed between x and the transformed x interprets being trained based on at least one of (i) a measure of distance between a training signal and a reconstruction of the training signal), the training comprising:
Baldi: e.g., page 4, EQ (1), page 17, sec 6, par 1, computing the minimum solution for EQ (1) via incremental optimization procedures interprets updating at least one of the encoder machine-learning network or the decoder machine-learning network based on the error and the dimension of compression, where the E function comprising the matrices operations with selected compression p and n interprets (I) the measure of distance between the training signal and reconstruction of the training signal).
Baldi does not expressly disclose a “measure of compression”, “radio frequency (RF) signals”, “over a communications channel”, “receiving” a second compressed signal and “processor” and “memory”. Migliori discloses “radio frequency (RF) signals” (Migliori: e.g., Abstract, features selection from radio signals with autoencoder) and “processor” and “memory” (Migliori: e.g., Fig 8, the system processing received radio signals with iterative optimization, EQ (8)). Migliori requires the type of denoising autoencoder for processing the radio signals. Nonetheless, the framework in Baldi comprises computation of the denoising autoencoder (e.g., page 14). It would have been obvious for one of ordinary skill in the art, having Baldi and Migliori before the effective filing date, to combine Migliori with Baldi to improve of the applicability of Baldi to handle multiple types of signals.
Zhang: e.g., [0009], Fig 2, a receiver receiving signals from the wireless communication channel). Nonetheless, channel communication with data compression over baseband processing is common in the area of communication.  It would have been obvious for one of ordinary skill in the art, having Zhang before the effective filing date, to combine Zhang with the extended Baldi to improve channel coding for data communication with the autoencoder framework in Baldi.
Combination of Baldi, Migliori and Zhang does not expressly disclose, but Theis discloses a “measure of compression” (Theis: e.g., page 2, EQ (2) or page 4, EQ (11), the logarithmic term corresponds to the measure of compression and the second term corresponds to the distance measure.) Baldi teaches the dimensions of the autoencoder. It would have been obvious for one of ordinary skill in the art, having Theis before the effective filing date, to combine Theis with the extended Baldi to improve performance of the trained autoencoder for diverse applications in Baldi.

2. The method of claim 1, wherein transmitting the first compressed signal comprises transmitting the first compressed signal from a first location to a second location over the communications channel (Zhang: e.g., Fig 2, communication between at least two locations).
 
3. The method of claim 1, wherein determining the first RF signal comprises receiving the first RF signal, or an alteration thereof, wirelessly at a radio receiver  (Migliori: e.g., Migliori: e.g., page 5, Fig 2, page 3, sec II-D, encoding the input vectors by the autoencoder) and wherein using the encoder machine-learning network to process the first RF signal to generate the first compressed signal is performed by a baseband processing device communicably coupled to the radio receiver   (Migliori: e.g., page 5, Fig 2, page 3, sec II-D, encoding the input vectors by the autoencoder). Zhang discloses “a baseband processing device” (Zhang: e.g., [0009], encoding by an encoder and a baseband modulation processor).

4. The method of claim 1, wherein the radio receiver and the baseband a processing device are included in a mobile device (Zhang: e.g., [0009], a receiver and a decoder and a baseband multi-carrier demodulator). 

5. The method of claim 1, comprising: converting the first RF signal from an analog format to a digital format (Migliori: e.g., page 5, Fig 2, transforming the radio samples into the input vectors from the raid signals); wherein using the encoder machine-learning network to process the first RF signal comprises using the encoder machine-Migliori: e.g., page 5, Fig 2, page 3, sec II-D, encoding the input vectors by the autoencoder). 

7. The method of claim 1, comprising: converting the second RF signal from a digital format to an analog format (Zhang: e.g., [0009], a digital-to-analog converter interprets converting the signal from a digital format to an analog format); and transmitting the second RF signal in the analog format, or an alteration thereof, wirelessly from one or more antennas (Zhang: e.g., [0009], transmitting the analog signal via an antenna). Baldi discloses “the second” (Baldi: Fig 1 or 4, the output of the decoder). 

8. The method of claim 7, wherein using the decoder machine-learning network to process the second compressed signal to generate the second RF signal is performed by a baseband processing device communicably coupled to the one or more antennas (Zhang: e.g., [0009], the baseband multi-carrier modulator coupled to the antenna).

9. The method of claim 1, comprising: determining a measure of distance between the second RF signal and the first RF signal (Baldi: e.g., page 4, EQ (1), computing the distortion function between x and the transformed x interprets calculating a measure of distance between the second and the first); and based on the measure of distance between the second RF signal and the first RF signal exceeding a threshold, determining an occurrence of an error or an anomaly (Baldi: e.g., page 4, EQ (1), computing the distortion function between x and the compressed x to determine an Migliori: Abstract) and “threshold” (Migliori: page 2, Fig 1, threshold together with signal features for modulation characteristics).
10. (New) The method of claim 7, wherein determining the occurrence of the error or the anomaly comprises identifying at least one of a snooping event or an error in the first RF signal (Baldi: e.g., page 4, EQ (1), identifying an error based on  the distortion function between x and the compressed x). Migliori discloses “RF signal” (Migliori: e.g., Abstract, radio signals).

11. The method of claim 1, wherein at least one of the encoding machine-learning network or the decoding machine-learning network comprises at least one of a deep dense neural network (DNN) or a convolutional neural network (CNN) comprising a series of parametric multiplications, additions, and non-linearities (Migliori: e.g., page 8, col 2, par 2, or page 10, col 1, par 1, using convolutional autoencoder to compute types of regularization, page 8, sec C, for generalization).

12. The method of claim 1, wherein the measure of compression indicates at least one of (i) a relative measure of compression between the training RF signal and a compressed form of the training RF signal or (ii) an absolute measure of complexity in the compressed form of the training RF signal (Baldi: e.g., page 4, item 2, use of the dimension value p interprets an absolute measures of complexity in the compressed data). Migliori discloses “signal” (Migliori: e.g., Abstract, radio signals).

Migliori: e.g. page 2, col 1, par 2, the features or receptive fields); using the plurality of basis signals to process the first RF signal by the encoder machine- learning network and generate the first compressed signal (Migliori: e.g. page 2, col 1, par 2, using features or receptive fields to perform modulation classification over the sparse denoising autoencoder); and using the plurality of basis signals to process the second compressed signal by the decoder machine-learning network and generate the second RF signal (Migliori: e.g. page 2, col 1, par 2, translating output of the sparse denoising autoencoder of signals of each modulation type to labels).

15. The method of claim 1, wherein the encoder machine-learning network and the decoder machine-learning network are jointly trained as an auto-encoder to learn compact representations of RF signals (Baldi: pages 3-4, sec 2.1, the encoder and decoder being trained jointly to generate compressed representation form the encoder), and wherein the auto-encoder comprises at least one regularization layer that comprises at least one of: weight regularization on network layer weights, activity regularization on network layer activations, or stochastic impairments on network layer activations or network layer weights (Baldi: e.g., page 4, the module for computing the distortion is an example of a stochastic impairments on network layer activations or network layer weights). Migliori discloses RF (Migliori: e.g., Abstract, to features selection from radio signals with autoencoder).

16. The method of claim 1, wherein the first compressed signal has a reduced bit- precision compared to the first RF signal (Baldi: e.g., Fig 1 or 3, the dimension of the encoder output n is larger than the dimension of the compressed signal p interprets the first compressed signal has a reduced bit- precision compared to the first signal). Migliori discloses RF (Migliori: e.g., Abstract, to features selection from radio signals with autoencoder).

17. The method of claim 1, wherein the second RF signal has a higher bit-precision than the second compressed signal (Baldi: e.g., Fig 1 or 3, the dimension of the decoder output n is larger than the dimension of the compressed signal p interprets the second signal has a higher bit-precision than the second compressed signal). Migliori discloses RF (Migliori: e.g., Abstract, to features selection from radio signals with autoencoder).

18. A system comprising:
one or more antennas;
at least one processor communicably coupled to the one or more antennas; and
at least one computer memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
determining an encoder machine-learning network that has been trained to determine compact representations of RF signals (Baldi: e.g., page 3-4, sec 2.1, determining an encoder and a decoder representing input signals with training data);
receiving, from the one or more antennas, a first RF signal to be compressed, wherein the first RF signal, or an alteration thereof, is received wirelessly at the one or more antennas (Baldi: e.g., page 4, Fig 1, computing the set of m vectors, x, in F space with B class functions interprets receiving a first signal to be compressed, wherein the first signal, or an alteration thereof, is received);
using the encoder machine-learning network to process the first RF signal to generate a first compressed signal having a reduced number of samples compared to the first RF signal (Baldi: e.g., page 4, Fig 1, computing the F to G space transformation interprets using an encoder machine-learning network to process the m vectors in F and generate a compressed data, where bullet 2, the condition p < n interprets a first compressed signal having a reduced number of samples compared to the first RF signal); and
transmitting the first compressed signal over a communications channel (Baldi: e.g., Fig 1 or 4, transmitting data from the encoder to the decoder),
wherein the encoder machine-learning network is trained based on at least one of (i) a measure of distance between a training RF signal and a reconstruction of the training RF signal, or (ii) a measure of compression in compressing the training RF signal (Baldi: e.g., page 4, EQ (1), training based on the distortion function computed between x and the transformed x interprets being trained based on at least one of (i) a measure of distance between a training signal and a reconstruction of the training signal), the training comprising:
Baldi: e.g., page 4, EQ (1), page 17, sec 6, par 1, computing the minimum solution for EQ (1) via incremental optimization procedures interprets updating at least one of the encoder machine-learning network or the decoder machine-learning network based on the error and the dimension of compression, where the E function comprising the matrices operations with selected compression p and n interprets (I) the measure of distance between the training signal and reconstruction of the training signal).
 Baldi does not expressly disclose “RF”, “antennas”, “over a communications channel”, and “processor” and “memory”. Migliori discloses “radio frequency (RF) signals” (Migliori: e.g., Abstract, features selection from radio signals with autoencoder) and “processor” and “memory” (Migliori: e.g., Fig 8, the system processing received radio signals with iterative optimization, EQ (8)). Migliori requires the type of denoising autoencoder for processing the radio signals. Nonetheless, the framework in Baldi comprises computation of the denoising autoencoder (e.g., page 14). It would have been obvious for one of ordinary skill in the art, having Baldi and Migliori before the effective filing date, to combine Migliori with Baldi to improve of the applicability of Baldi to handle multiple types of signals.
	Combination of Baldi and Migliori does not disclose, but Zhang discloses “antennas” in “one or more antennas”, “at least one processor communicably coupled to the one or more antennas”, “from the one or more antennas” and “wirelessly at the one Zhang: e.g., Fig 2, receiving radio signals antennas coupling to modulation processing device) and “over a communications channel” (Zhang: e.g., Fig 2, receiving radio signals via antennas). 
Migliori teaches receiving radio signals for the autoencoder comprising encoding and decoding, but does not particularly call for an antenna. Nonetheless, such using antennas as a wireless receiver is a common practice in wireless communication devices. Zhang teaches signal received by antennas to be further processed. So, in Zhang the decoder device is hardware and the received and demodulated data are to be processed, such as with the machine-learning autoencoder in Migliori. It would have been obvious for one of ordinary skill in the art, having Zhang before the effective filing date, to combine Zhang with the extended Baldi to implement radial signal processing with the autoencoder.
Combination of Baldi, Migliori and Zhang does not expressly disclose, but Theis discloses a “measure of compression” (Theis: e.g., page 2, EQ (2) or page 4, EQ (11), the logarithmic term corresponds to the measure of compression and the second term corresponds to the distance measure.) Baldi teaches the dimensions of the autoencoder. It would have been obvious for one of ordinary skill in the art, having Theis before the effective filing date, to combine Theis with the extended Baldi to improve performance of the trained autoencoder for diverse applications in Baldi.

22. The system of claim 18, wherein the operations comprise: converting the first RF signal from an analog format to a digital format (Zhang: e.g., [0009], Abstract, using the analog-to-digital converter), wherein using the encoder machine-learning network to Zhang: e.g., [0009], processing with digital baseband device). Migliori discloses the first RF signal comprises using the encoder mahcoine-leanring network (Migliori: e.g., Fig 2, sec II-D, the radio samples or Abstract, to features selection from radio signals with autoencoder comprising encoding).

24. The system of claim 18, wherein the operations comprise: receiving a second compressed signal that comprises the first compressed signal or an alteration thereof, the second compressed signal having a reduced number of samples compared to the first RF signal (Baldi: e.g., page 22, Fig 4, the left most autoencoder, the p1 comprising p2 or an alteration interprets the second compressed signal having a reduced number of samples compared to the first RF signal); and using a decoder machine-learning network to process the second compressed signal to generate a second RF signal that represents a reconstruction of the first RF signal, the second RF signal having a higher number of samples than the second compressed signal (Baldi: e.g., page 4, Fig 1, or page 22, Fig 4, computing the G to F space transformation interprets using a decoder machine-learning network to process the second compressed data to generate the corresponding set of target data that represents a reconstruction of the input m vectors, where n > p in Fig 1 or n > p1 in Fig 4 with n being the output of the decoder interprets the second signal having a higher number of samples than the second compressed signal). Migliori discloses “RF signal” (Migliori: e.g., Abstract, radio signals).

Migliori: e.g., page 30, Appendix B, par 1, the iterative induction over A and B interprets he encoder machine-learning network and the decoder machine-learning network are jointly trained as an auto-encoder to learn compact representations of data), and wherein the auto-encoder comprises at least one regularization layer that comprises at least one of: weight regularization on network layer weights, activity regularization on network layer activations, or stochastic impairments on network layer activations or network layer weights (Migliori: e.g., page 3, col 2, sec D, par 2, regularization on the structure or page 4, sec E, par 2, regularization on activating features for the model interprets activity regularization on network layer activations).

26. The system of claim 24, wherein using the encoder machine-learning network to process the first RF signal and using the decoder machine-learning network to process the second compressed signal comprise: determining a plurality of basis signals (Migliori: e.g. page 2, col 1, par 2, the features or receptive fields); using the plurality of basis signals to process the first RF signal by the encoder machine-learning network and generate the first compressed signal (Migliori: e.g. page 2, col 1, par 2, using features or receptive fields to perform modulation classification over the sparse denoising autoencoder); and using the plurality of basis signals to process the second compressed signal by the decoder machine-learning network and generate the second Migliori: e.g. page 2, col 1, par 2, translating output of the sparse denoising autoencoder of signals of each modulation type to labels).

27. The system of claim 18, wherein the encoding machine-learning network comprises at least one of a deep dense neural network (DNN) or a convolutional neural network (CNN) comprising a series of parametric multiplications, additions, and non-linearities (Migliori: e.g., page 8, col 2, par 2, or page 10, col 1, par 1, using convolutional autoencoder to compute types of regularization, page 8, sec C, for generalization).

28. The system of claim 18, wherein the first compressed signal has a reduced bit- precision compared to the first RF signal (Migliori: e.g., Abstract, to features selection from radio signals with autoencoder).

Claims 16. 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi, in view of Migliori, Zhang and Theis, further in view of Holt et al. (US 20180174050), hereinafter Holt,

6. The method of claim 1, wherein determining the first RF signal comprises receiving the first RF signal, or an alteration thereof, wirelessly at a radio receiver (Migliori: e.g., page 9, sec E, the module receiving the radio signals). Combination of Baldi, Migliori, Zhnag and Theis does not expressly disclose, but Holt discloses wherein the method comprises: storing the first compressed signal on a storage device communicably Holt: e.g., Fig 2, the memory coupled to the decoder and encoder in the claims or the machine-learning computing system). Nonetheless, channel communication with data compression is a well-studied field.  It would have been obvious for one of ordinary skill in the art, having Holt before the effective filing date, to combine Holt with the extended Baldi to improve the channel encodings for data transmission with the autoencoder framework in Baldi. 

19. The system of claim 18, combination of Baldi, Migliori, Zhnag and Theis does not expressly disclose, but Holt discloses wherein the one or more antennas, the at least one processor, and the at least one computer memory are included in a mobile device (Holt: e.g., Fig 2, a processor and a memory included in a mobile device). Nonetheless, channel communication with data compression is a well-studied field.  It would have been obvious for one of ordinary skill in the art, having Holt before the effective filing date, to combine Holt with the extended Baldi to improve the channel encodings for data transmission with the autoencoder framework in Baldi. 

21. The system of claim 18, combination of Baldi, Migliori, Zhnag and Theis does not expressly disclose, but Holt discloses wherein the operations comprise: storing, for analysis at a subsequent time, the first compressed signal on a storage device communicably coupled to the at least one processor (Holt: e.g., [0056], a memory storing to store data and instructions to be executed by the processor to cause machine leaning to perform). Nonetheless, channel communication with data compression is a well-studied field.  It would have been obvious for one of ordinary skill . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baldi, in view of Migliori, Zhang and Theis, further in view of Tamura et al. (US 20190268760), and hereinafter Tamura.

20. The system of claim 18, wherein the at least one processor and the at least one computer memory are included in a baseband processing device communicably coupled to the one or more antennas (Zhang: e.g., [0006], [0009], Fig 2, Fig 6, the digital baseband modulation device comprising coupled to antennas). Combination of Baldi, Migliori, Holt and Zhang does not expressly disclose, but Tamura discloses “computer memory are included in a baseband” (Tamura: e.g., [0116], an embedded memory integrated with the baseband processor). It would have been obvious for one of ordinary skill in the art, having Tamura before the effective filing date, to combine Tamura with the extended Baldi to improve the efficiency in managing multiple types of modulation. 

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Baldi, in view of Migliori, Zhang and Theis, further in view of Rodriguez et al. (US 2018/0176232), and hereinafter Rodriguez.


combination of Baldi and Migliori does not expressly disclose, but  Rodriguez discloses wherein the measure of distance between the second RF signal and the first RF signal comprises a cross-entropy between the second RF signal and the first RF signal (Rodriguez: e.g., [0056], autoencoder using gradient descent on cross-entropy loss function). Migliori discloses “RF signal” (Migliori: e.g., Abstract, radio signals). Cross-entropy is widely used in the measure of differences. It would have been obvious for one of ordinary skill in the art, having Rodriguez before the effective filing date, to combine Rodriguez with the extended Baldi, to improve the performance of auto-encoder tin Baldi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Ito (US 20170163379) teaches wireless communication device comprising baseband signal processing unit and channel communication and antennas and thus, communication components in the claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu,chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	December 19, 2021